                     IN TH E U N ITED STATESDISTRICT COU RT
                    FO R T H E W EST EKN D ISTRICT O F W RGIN G
                             H ARRTSON BU R G D IW SIO N

D anielC.,

              l3lldlztiff,                     Case N o.5:17-cv-00074
V.


NANCY A.BERR#H ILL,
Acting Com m issionerofSocial
Securitp                                   By: M ichaelF.Utbansld
                                               ClliefUnited StatesDistdctJudge
             D efendant.

                                       O RD ER

      Tllismattetwasmferred totheHonotableJoelC.Hoppe,UnitedStatesMagistrate
Judge,ptusuantto28U.S.C.j636q$(1)7),forproposedfindingsoffactanda
tecommendeddisposidon.Themagistratejudgeflledareportandrecommendadonson
December28,2018,recommendingthattheplaindffsmodon forslnmmaryjudgmentbe
granted,theCommissioner'smodonforsllmmaryjudgmentbedenied,andthecasebe
remandedforfurtherconsideradonbytheAdministtadveLawludge.Noobjecdonstothe
reportand recom m endadon havebeen filed,and the courtisofthe opinion thatthereport

and recom m endadons should be adopted in itsentitety.

      A ssuch,itisheteby O RD E RED that:

          1. Thereportandrecommendadon asamended (ECF No.27)isADOPTED in
             itsentirety;

          2. Plaindff'smoéonfozsummaryjudgment(ECF No.14)isGRANTED;
          3. Defendant'smodonforslnmmaryjudgment(ECFNo.21)isDEN IED;
TlliscaseisREM AN D ED to the Com m issionerputsuantto sentence fourof

42U.S.C.j405@)forfllrtherconsiderationconsistentwiththereportand
recom m endadon;and

Tllism atterisD ISM ISSE D and STRICKR N from theacdve docketofthe

CotIrt.
                                     '


                                 Entereà: o
                                          '(- tr- zo f9
                                             *

                      !
                           #                                     .
                      .1
                      %t
                       j..
                         J
                         ''
                        .a.''s   .                                   j-s'u.a
                                                                           t.
                                                                            y
                      ,   & ..                   .s:.:, kl   .

                                 M-
                                  ichaelF.          a        '
                                 ChtefU .
                                        edStatesDldttlctludge




                                         2
